Chief Justice Campbell
delivered the opinion of the court.
This controversy relates to the right of the Taxpayers* party to select by petition a party emblem. The question is precisely the same as that decided in the case of Schafer v. Whipple, ante, p. 400, and the ruling there governs here.
The district court having ruled in this, as in the Schafer case, supra, its judgment is reversed, and the cause remanded with instructions to the district court to direct the secretary of state to certify to the proper officers the emblem selected, to be placed upon the official ballot, as the law provides.

Reversed.